Citation Nr: 0709179	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-34 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right wrist 
condition, characterized by complaints of pain.

2.  Entitlement to service connection for left wrist 
condition.

3.  Entitlement to service connection for sinus pressure.

4.  Entitlement to a higher initial rating, in excess of 10 
percent, for residuals of oral surgery, paresthesia.

5.  Entitlement to an initial compensable rating for left 
foot plantar fascitis from November 20, 2002 to June 9, 2005.

6.  Entitlement to an initial compensable rating for right 
foot plantar fascitis from November 20, 2002 to June 9, 2005.

7.  Entitlement to an initial compensable rating for left 
foot plantar fascitis from June 10, 2005 forward.

8.  Entitlement to an initial compensable rating for right 
foot plantar fascitis from June 10, 2005 forward.

9.  Entitlement to a higher initial rating, in excess of 10 
percent, for acne vulgaris.

10.  Entitlement to a higher initial rating, in excess of 10 
percent, for bilateral knee osteoarthropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1992 
and from January 1997 to November 2002, with a prior period 
of active duty for training (ACDUTRA) with the U.S. Army 
Reserve from November 1984 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, that denied the veteran's service connection claims 
for sinus pressure and right and left wrist conditions.  
Service connection for bilateral knee osteoarthropathy, acne 
vulgaris and residuals of oral surgery/ paresthesias was 
granted and 10 percent ratings were assigned for each 
condition, effective on the day following the veteran's 
discharge date, November 20, 2002.  Service connection for 
plantar fascitis of the right and left feet was also granted 
and these disabilities were assigned non-compensable 
evaluations effective November 20, 2002.  With respect to all 
the conditions for which service connection has been granted, 
the veteran appealed, seeking higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals her initial rating, VA must consider whether 
she is entitled to a "staged" rating to compensate her for 
times since the effective date of her award when her 
disability may have been more severe than at others).


FINDINGS OF FACT

1.  The veteran sustained a ganglion cyst on the right wrist 
during service, which was acute and transitory, resolving 
without apparent residual disability.

2.  The veteran sustained a ganglion cyst on the left wrist 
during service, which was acute and transitory, resolving 
without apparent residual disability.

3.  The competent medical evidence of record does not show a 
current sinus condition that was incurred or aggravated by 
active service.

4.  The veteran currently experiences incomplete and moderate 
paralysis along the 7th cranial nerve distribution on the 
right side of her face.

5.  For the period from November 20, 2002 to June 9, 2005, 
the veteran's left foot plantar fascitis was manifested by 
pain.

6.  For the period from November 20, 2002 to June 9, 2005, 
the veteran's right foot plantar fascitis was manifested by 
pain.

7.  From June 10, 2005 forward, the veteran's left foot 
plantar fascitis is manifested by pain, abnormal weight 
bearing, and calluses near the metatarsophalangeal joint.

8.  From June 10, 2005 forward, the veteran's right foot 
plantar fascitis is manifested by pain, abnormal weight 
bearing, and calluses near the metatarsophalangeal joint.

9.  The veteran's acne is characterized by some residual acne 
that is controlled with medication.

11.  The veteran's bilateral knee osteoarthropathy is 
manifested by pain, a range of motion limited to 78 degrees 
of flexion in the right knee and 109 degrees of flexion in 
the left knee, as well as clicking in the right knee 
attributed to a patellar abnormality.


CONCLUSIONS OF LAW

1.  A right wrist condition was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left wrist condition was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103A 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A disorder characterized as sinus pressure was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 2002); 38 C.F.R. § 3.303 (2006).

4.  The schedular criteria for a rating in excess of 10 
percent for residuals of oral surgery, paresthesia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2006).

5.  The criteria for an initial compensable rating for left 
foot plantar fascitis for the period November 20, 2002 to 
June 9, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.71A 
Diagnostic Codes 5024, 5270, 5276 & 5284 (2006).

5.  The criteria for an initial compensable rating for right 
foot plantar fascitis for the period November 20, 2002 to 
June 9, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103A (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.71A 
Diagnostic Codes 5024, 5270, 5276 & 5284 (2006).

6.  The criteria for a 10 percent rating for left foot 
plantar fascitis for the period from June 10, 2005 forward 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.71A 
Diagnostic Codes 5024, 5270, 5276 & 5284 (2006).

7.  The criteria for a 10 percent rating for right foot 
plantar fascitis for the period from June 10, 2005 forward 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.71A 
Diagnostic Codes 5024, 5270, 5276 & 5284 (2006).

8.  The criteria for an initial evaluation in excess of 10 
percent for acne vulgaris have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800, 7828 (2006).

9.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's bilateral knee osteoarthropathy are 
not met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71A Diagnostic Codes 5003, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

In this case, in a February 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

Here, the record reflects that the veteran's claims folder 
was rebuilt, and that service medical records from portions 
of the veteran's active duty service have not been associated 
with the claims file.  In such situations, the Board has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this regard, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the veteran's service medical records, private 
medical records, VA treatment and examination reports, and an 
informal hearing presentation.  

Service connection was granted in November 2002 for the 
veteran's claims for residuals of oral surgery/ paresthesia, 
plantar fascitis, acne vulgaris, and bilateral knee 
osteoarthropathy - and VCAA notice that was sent in February 
2004.  At the time of that November 2002 decision, the RO 
assigned a disability rating and an effective date for the 
service-connected disabilities.  And as set forth in Dingess, 
"[i]n cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  Dingess, supra.  
The Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Id.  
Because the veteran's claim pertaining to her plantar 
fascitis and bilateral knee osteoarthrosis has been granted, 
i.e., service connection established, and she was assigned an 
initial disability rating and effective date, section 5103(a) 
notice is no longer applicable.  As a result, even if there 
was a notice error with respect to the duty to notify, 
because the claim has already been proven and the purpose of 
section 5103(a) satisfied, that error was non-prejudicial.

With respect to the veteran's right wrist, left wrist, and 
sinus service connection claims, the VCAA provisions have 
been considered and complied with.  The veteran was notified 
and aware of the evidence needed to substantiate this claim, 
the avenues through which she might obtain such evidence, and 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Analysis

Service Connection

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



1.  Right and Left Wrist Conditions

The veteran essentially contends that she has right and left 
wrist conditions that were incurred during active service.

In this case, while the evidence does show the veteran was 
treated for bilateral wrist ganglion cysts in service, the 
record also shows this condition was acute and transitory, 
resolving prior to discharge.  Furthermore, there is no 
medical evidence of a current wrist condition.

Service medial records show the veteran tripped and fell in 
September 1998.  She used her hands to stop her fall.  A 
March 1999 wrist x-ray report was normal, bilaterally.  An 
outpatient note from May 2000 addresses complaints of 
increasing symptoms relating to a left wrist nodule, which 
the veteran said had been present for several years.  She was 
diagnosed with a ganglion cyst.  A follow up note in June 
indicates the veteran sought a physical profile renewal for 
this condition.  Then, the veteran's Medical Evaluation Board 
report from July 2002 indicates that the veteran was shown to 
have a right wrist ganglion cyst, one centimeter in diameter, 
by a service medical examination of June 2001.  However, 
there were no findings of a right wrist cyst in service 
medical records at the time of discharge.

The VA accorded the veteran a pre-discharge contract 
examination in September 2002.  At this time, the veteran 
claimed that wrist pressure associated with push ups caused 
pain.  She did not recall any specific traumatic event and 
indicated that the condition did not interfere with her 
activities of daily living or with completing service 
obligations.  Upon physical examination, her right wrist was 
found to be similar in form and function to the left.  There 
was no heat, redness, tenderness, effusion, or muscle 
atrophy.  Tendon function was considered normal.  Sensory 
perception and vascular supply of the hands were undisturbed 
and range of motion was normal.  The examiner found that 
there was no pathology to render a diagnosis.  

Regarding the veteran's left wrist, the examiner noted that 
all the veteran's joints were normal unless otherwise stated, 
and there was no indication of a problem pertaining to the 
left wrist.  Based on these records, and the fact that there 
are no further records of treatment for right wrist condition 
during active duty, the Board finds that the right and left 
wrist ganglion cyst occurrences were acute and transitory in 
nature, and resolved without residual disability.  There is 
no further evidence showing a wrist disorder during service.

Following service, there is no evidence of right or left 
wrist ganglion cysts or any other right wrist condition.  In 
her August 2004 VA examination, the veteran indicated prior 
difficulty with hand and wrist discomfort, but was 
asymptomatic at the time of her examination.  Her wrist x-
rays were also negative at this time.  The Board notes that a 
current disability is required to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  And when the fact of chronicity in service is not 
adequately supported or may be legitimately questioned, then 
a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b); see, too, Savage v. 
Gober, 10 Vet. App 488. 495 (1997).  So without evidence of a 
current wrist disability, such as here where there are no 
current wrist symptoms, there is no condition to relate back 
to military service.  

Accordingly, the first and third elements for claims of 
service connection addressed in Hickson, supra are not 
substantiated and service connection cannot be granted for 
either the right or the left wrist.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran contended, in correspondence received in December 
2002, that she experiences chronic pain and loss of grip 
strength.  But without a diagnosed wrist condition, these 
complaints are not sufficient to establish a claim of service 
connection.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.")  Furthermore, while the veteran maintains that her 
condition is related to service as recently as her February 
2007 Informal Hearing Presentation, nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).

2.  Sinus Pressure

The veteran essentially contends that she experiences sinus 
pressure that was incurred during military service.

Based on her subjective complaints, the veteran was diagnosed 
with sinus pressure in service, but the competent medical 
evidence indicates she has never received a clinical 
diagnosis of sinusitis or an actual underlying condition 
indicative a sinus disability.

As with the veteran's wrist claims, the Board observes that 
the veteran has not been diagnosed with a sinus condition 
following service.  A comprehensive physical examination of 
the veteran was made in conjunction with her August 2004 VA 
examination for unrelated conditions.  At this time the 
veteran's nose and throat were characterized as normal.  
There are no post service records that otherwise indicate the 
veteran has a sinus condition.  For this reason alone, the 
claim must be denied.  See Brammer, supra.  However, in order 
properly set forth the reasons and basis for this decision, 
further explanation will be given on the other essential 
elements of the veteran's service connection claim.

Service medical records include a July 1997 outpatient note 
that indicates the veteran suffered from an upper respiratory 
infection and sinus congestion.  She was prescribed Duravent, 
and there is no indication that she required a follow up for 
this acute incident.  Other service records show an August 
2001 outpatient note where the veteran displayed symptoms of 
neural compromise on the right side of her face and she was 
diagnosed with Bell's Palsy.  Another note from this time 
indicates the veteran reported hitting her face on a chair, 
resulting in eye pain and a contusion.  No sinus symptoms 
were discussed at that time.  There is also evidence of 
surgery for a dental condition in October 2001.  At that 
time, the veteran reported a history significant for a 
contusion to her right face and eye, with residual numbness 
in her right infraorbital area.  The report from this 
procedure indicates significant disturbance of bones and 
cartilage in the area of the veteran's nasal passages, 
however there is no indication of sinus problems or related 
complications.  An August 2002 dental report notes the 
veteran had posterior mandibular dysthesia, attributed to 
prior surgery.  Again, however, there was no discussion of 
sinus pressure or related symptomatology.  The veteran's 
Medical Evaluation Board made no reference to a sinus 
condition.

The pre-discharge VA contract examination from September 2002 
includes a diagnosis of sinus pressure.  However, the veteran 
has not been diagnosed with sinusitis or any other condition 
involving her sinus areas.  As noted in Sanchez- Benitez, 
supra, subjective complaints of pain are not a disability for 
VA rating purposes.  By analogy, the veteran's complaints of 
a sinus pressure, another sensory perception similar to pain 
sensation, has not been reduced to a clinical diagnosis for 
VA rating purposes.  Moreover, a separate pre-discharge 
examination for unrelated conditions conducted that same 
month states that no sinus tenderness was noted and both 
nostrils were free of abnormalities.

The examination report from September 2002 also states that 
the veteran's sinus pressure complaints "may be related to 
the surgery that was performed on the maxilla..."  In Obert v. 
Brown, 5 Vet. App. 30 (1993), the Court held that a medical 
opinion expressed in terms of "may," also implies "may or 
may not" and is too speculative to establish a plausible 
claim.  See also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Winsett v. West, 11 Vet. App. 420 (1998); Bloom v. West, 
12 Vet. App. 185 (1999) (by using the term "could," without 
supporting clinical data or other rationale, a medical 
opinion simply is too speculative in order to provide the 
degree of certainty required for medical nexus evidence).  
Accordingly, the Board finds that this medical opinion 
carries no probative weight to support the veteran's claim.

Here, the symptoms addressed by the service and post service 
medical evidence relates to facial and jaw neurological 
symptoms, not to the veteran's sinus area.  Apart from the 
veteran's complaints of sinus pressure, there is no medical 
evidence of a sinus condition during service.  Accordingly, 
the preponderance of evidence shows that the third element 
addressed in Hickson, supra is not substantiated.  Therefore, 
the Board finds that the preponderance of evidence shows that 
the veteran did not incur a sinus condition during service 
and the veteran does not currently experience a sinus 
condition.

For these reasons and bases, the claims for service 
connection for a right wrist, left wrist, and sinus pressure 
conditions must be denied because the preponderance of the 
evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. at 519 
(1996).


Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2006).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As noted, when the veteran timely appeals the rating 
initially assigned for a disability, just after establishing 
her entitlement to service connection for it, VA must 
consider her claim in this context.  And this includes 
determining whether she is entitled to a "staged" rating to 
compensate her for times since the effective date of her 
award when her disability may have been more severe than at 
other times during the course of her appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

1.  Residuals of Oral Surgery, Paresthesia

The veteran essentially contends that her facial paresthesia 
is more disabling than shown by her current 10 percent 
evaluation.

The veteran is currently evaluated for this condition under 
Diagnostic Codes 9905-8207.  See 38 C.F.R. §§ 4.124A, 4.150 
(2006) (A hyphenated Diagnostic Code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.).

The Rating Schedule provides ratings for disability of the 
seventh (facial) cranial nerve when there is evidence of 
moderate incomplete paralysis (10 percent), severe incomplete 
paralysis (20 percent), or complete paralysis of the nerve 
(30 percent). See 38 C.F.R. § 4.124a, Diagnostic Code 8207.  
It is noted that the rating is dependent upon the relative 
loss of innervation of facial muscles.

For limitation of motion of temporomandibular articulation, a 
10 percent rating is assigned for an inter-incisal range of 
31 to 40 mm.  A 10 percent rating is also assigned when range 
of lateral excursion is 0 to 4 mm.  A 20 percent rating is 
assigned for an inter-incisal range of 21 to 30 mm; a 30 
percent rating is assigned for an inter-incisal range of 11 
to 20 mm; and a 40 percent rating is assigned for an inter- 
incisal range of 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic 
Code 9905 (2006).  The note to Diagnostic Code 9905 provides 
that ratings for limited interincisal movement shall not be 
combined with ratings for limited lateral excursion. 38 
C.F.R. § 4.150, Diagnostic Code 9905.

The veteran's service medical history is significant for an 
elective orthognathic surgery performed on her face in 
October 2001.  While most subsequent medical evidence 
associates the veteran's facial and mandibular nerve problems 
with this procedure, the Board observes that the veteran had 
a prior episode of numbness on the right side of her face in 
August 2001, and this was diagnosed as Bell's Palsy.  There 
are also service medical records of a facial contusion at 
approximately that same time.

Whatever the etiology, service medical records associated 
with treatment for these conditions show a disability that is 
not more than 10 percent disabling.

The August 2001 service outpatient note diagnosing Bell's 
Palsy indicates that the veteran had right face numbness and 
displayed a slight right face droop.  She had asymmetry on 
her forehead and had an asymmetrical smile as well.  Her 
evaluation was otherwise unremarkable.  No treatment was 
recommended at that time and a follow up was recommended.  
The veteran was asked to return if she had difficulty closing 
her eye.  Relative loss of innervation of the veteran's 
facial muscles was not shown by this evaluation, but there is 
no indication that the veteran suffered from severe or 
complete paralysis of her the right side of her face.

Pre-operative diagnoses associated with the veteran's October 
2001 surgery included mandibular anterior posterior 
hyperplasia; genial anterior posterior hypoplasia, maxillary 
occlusal cant upwards to the right and facial asymmetry.  
These same diagnoses were noted postoperatively.  There is no 
indication that the veteran's facial muscle innervation was 
severe or complete at this time.

The veteran was accorded a pre-discharge VA contract 
examination in September 2002.  At this time, she reported 
loss of sensation from the corners of her nose down to the 
chin.  No deviations or deflections of the veteran's mandible 
were observed upon opening or closing, and premature contacts 
were not demonstrated.  The examiner noted a 41 millimeter 
maximal opening.  Her range of lateral excursions was 6 
millimeters to the right and 7 millimeters to the left.  The 
veteran was noted to be wearing retainers, following the 
removal of her braces in June 2002.  With respect to 
sensation, the areas around the veteran's nose and chin 
demonstrated reduced ability to detect sensation.  This was 
primarily in the areas from the corners of the nose, through 
the corners of the lips and to the bottom of the mandible.  
The areas were described as feeling numb upon probing.  
Radiology reports from this time showed the residuals of 
surgery, but did not indicate problems with the mandibular 
joints.  The veteran was described as being unable to open 
her jaw very wide or chew hard foods.  The examiner noted 
that the veteran had experienced some return of sensation 
since October 2001, but was still generally feeling numb.  He 
indicated that the return of additional sensation was 
possible, but that the extent could not be presently 
determined.  He then indicated that the "feelings" obviously 
affected her lifestyle and caused her some disability.  So, 
under Diagnostic Code 8207, the veteran's paresthesia is 
properly characterized as moderate, in recognition of the 
affect that the numbness and ability to chew hard foods would 
have on day to day activities.

At the time of the veteran's August 2004 VA examination, the 
veteran's head was normocephalic and there was no trouble 
with her eyes.  She was able to eat and had not recently lost 
any weight.  Her nose, throat and neck were normal.  The 
veteran complained of numbness on the left side of her face, 
resulting from occupational use of telephonic headsets.  
However, there is no medical evidence relating the veteran's 
left side of face symptoms with the right side of face 
paresthesia for which service connection has been 
established.  This examination report represents all post 
service evidence of the veteran's current facial paresthesia 
disability and the Board finds that the evidence shows, at 
worst, that the veteran's disability level can be 
characterized as moderate incomplete paralysis.

A higher evaluation under Diagnostic Code 8207 is not 
warranted at any time during the pendency of this appeal.  
For example, the veteran's September 2002 VA contract 
examination indicated that the veteran's paresthesia would 
produce lifestyle changes.  However, some return of sensation 
was indicated since onset in October 2001, and there was no 
indication that the veteran faced complete or severe 
paralysis along her 7th cranial nerve distribution.  Post 
service evidence is not remarkable for any evidence of severe 
or complete paralysis along the veteran's right side 7th 
cranial nerve distribution.

The Board has also considered rating the veteran's post 
surgery jaw residuals for limited motion upon 
temporomandibular articulation under 38 C.F.R. § 4.150, 
Diagnostic Code 9905.  See Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  However, as noted, the veteran's pre-discharge 
September 2002 VA contract examination indicated a 41 
millimeter maximal opening, which would is greater than the 
40 millimeter opening required for establishing a compensable 
rating under Diagnostic Code 9905.  Even though the examiner 
noted the veteran could not open her jaw wide, the criteria 
for a separate rating under this criteria are not met.

For these reasons and bases, the claim for a higher initial 
rating for residuals of oral surgery, paresthesia, must be 
denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).

2.  Left and Right Foot Plantar Fascitis from November 20, 
2002 to June 9, 2005

The veteran contends that her plantar fascitis is currently 
more disabling than is contemplated by her non-compensable 
rating.  While separate ratings are assigned for each foot, 
the Board will address the two claims for increase together.

There is no specific diagnostic code for plantar fascitis; 
hence, the veteran's right and left foot plantar fascitis 
disability is currently rated under 38 C.F.R. §§ 5099-5024 
for tenosynovitis.  The diseases under Diagnostic Codes 5013 
through 5024 are to be rated on limitation of motion of 
affected parts.

Under Diagnostic Code 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2006).

The Board observes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2006).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition (1988) 871.  "Marked" is 
defined as "noticeable; obvious; appreciable; distinct; 
conspicuous."  Id. at 828.

Because of its anatomical proximity, the Board will also 
consider a rating, by analogy, under 38 C.F.R. § 4.71A, 
Diagnostic Codes 5276 (acquired flatfoot) and 5284 (foot 
injuries, other).  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5276, a rating of 10 percent is granted 
for moderate unilateral or bilateral symptoms to include 
weight bearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, and pain on manipulation and 
use of the feet.  A 20 percent (unilateral) or 30 percent 
(bilateral) rating is granted for severe symptoms to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  A 30 
percent (unilateral) or 50 percent (bilateral) rating is 
granted for pronounced symptoms to include marked pronation, 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation not improved by orthopedic shoes or 
appliances.

Diagnostic Code 5284 provides a 10 percent rating for a 
moderate foot injury; a 20 percent rating is warranted for a 
moderately severe foot injury; and a 30 percent rating is 
warranted for a severe foot injury.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

During service, the veteran had repeated treatments for 
plantar fascitis.  She was seen on many occasions for 
complaints of foot and ankle pain, starting in 1998, and she 
was often placed on limited duty profiles based upon her 
complaints.  As one example of an outpatient visit, service 
medical records from January 1999 indicated the veteran 
reported for medical treatment with no tenderness, edema or 
discoloration.  She did have diminished arches, bilaterally 
and she was diagnosed with pes planus and plantar fascitis.  
She was prescribed night splints and arch supports.  The 
veteran complained of pain in her feet in March 1999 as well.  
Upon examination, her feet were described as tender to 
palpation, but otherwise negative for edema, discoloration or 
deformity.  Her feet had good range of motion and normal 
vital signs.  A radiology report from March 1999 was normal, 
with no evidence of fracture, dislocation, arthritic, or 
inflammatory change.  A bone scan taken during the same 
month, however, revealed mild bilateral increase of tracer 
uptake in the first metatarsophalangeal joint.  This was 
considered suggestive of post traumatic changes.  The veteran 
also received continuous physical therapy from August 1999 
forward.  She was on a permanent physical profile from 
October 2000 forward.

The veteran underwent a Medical Evaluation Board examination 
in July 2002.  At that time she complained that her feet hurt 
all the time.  She rated the pain as 7 out of 10 resting and 
10 out of 10 after 30 minutes of use.  The examiner 
referenced a prior physical examination from June 2001, where 
the veteran was found to have normal arches and tenderness to 
palpation about her feet.  Neurovascular examination was 
intact and there was no ankle joint laxity.  Point tenderness 
to palpation about the metatarsophalangeal joints was found, 
and described as greater on the right than the left.  
Tenderness was also described along the plantar fascia.  
Range of motion of the foot was limited to 50 degrees of 
dorsiflexion due to discomfort at the first 
metatarsophalangeal joint.  All other ranges of motion were 
normal.  March 2002 bilateral weightbearing foot x-rays were 
considered unremarkable.  The examiner noted that the veteran 
had more than adequate non-surgical treatment, but also noted 
that surgery was not warranted.

The veteran was discharged due to her plantar fascitis.  The 
August 2002 Physical Evaluation Board noted the veteran's 
bilateral arch tenderness and normal radiological report, 
before finding the veteran was prevented from performing her 
duties by her medical condition.  The Board observes that the 
predominant symptom leading to this determination was the 
veteran's complaints of pain.  Apart from the March 1999 bone 
scan showing mild bilateral increase of tracer uptake in the 
first metatarsophalangeal joint, the objective medical 
evidence consists largely of normal physical findings and 
normal radiological evidence.  The veteran's complaints of 
pain did produce a limitation of dorsiflexion in her June 
2001 examination, but other planes tested were normal and 
additional service records show no loss of range of motion.  
So, even considering the criteria in Deluca, supra, the 
preponderance of evidence shows no loss in range of motion, 
and a disability that is characterized only by subjective 
complaints of pain during this time period.  Bearing this in 
mind, the criteria for a compensable rating under Diagnostic 
Code 5024 are not met because the preponderance of evidence 
does not show limitation of motion.

In addition to service medical records, medical evidence 
generated during the veteran's period of active duty also 
includes a pre-discharge VA contract examination in September 
2002.  At this time, the veteran's service and military 
history was discussed.  The veteran described pain at the 
bottom of her feet with exertion and noted her prescription 
for arch supports and her limited physical profile.  She 
described pain with prolonged standing, but this condition 
was found not to interfere with her posture or gait.  Upon 
physical examination, the examiner noted that all joints had 
normal range of motion and he did not specify any abnormality 
in the foot or ankle.  The veteran had normal deep tendon 
reflexes and her plantar reflexes were downwards.  She had no 
focal or lateralizing signs.  Her gait was described as 
normal and her bilateral feet weight bearing radiology 
studies were normal.  Her feet were described as normal in 
outline and symmetric in form and function.  No heat, 
redness, tenderness, lack of stability, lack of endurance, 
calluses indicative of pressure points, valgus deviation of 
toes, compromise in movement, arch deficit, sensory or 
vascular disturbance, or problem with weight bearing 
alignment of the Achilles tendon was found.  The examiner 
concluded there was no pathology upon which a diagnosis could 
be rendered.  This is probative evidence that the veteran's 
symptomatology was limited to subjective complaints of pain.  
Even considering the veteran's Medical Evaluation Board 
findings, the preponderance of evidence shows that there were 
no objectively measurable signs or symptoms of a disability 
in her feet around the time of her discharge from military 
service.  Accordingly, a compensable rating cannot be 
assigned under Diagnostic Codes 5276, because this negative 
diagnosis at best warrants consideration as "mild" and there 
is no showing of problems with weight bearing or inward 
bowing of the Achilles tendon.  For these same reasons, there 
is no range of motion loss, warranting a rating under 
Diagnostic Code 5024 and there is no meaningful criteria by 
which the disability level can be characterized as "moderate" 
under Diagnostic Code 5284.

Following service, VA outpatient notes from September 2003 
record the veteran's complaints of pain in her feet and use 
of arch supports.  Her arches were preserved with standing.  
Manual muscle testing was 4+/5 to 5/5 bilaterally and she 
could independently sit and stand.  She did not require a 
device to ambulate and had no major gait problem.  As seen in 
the prior records, the veteran reported pain to palpation, 
specifically over her arches in this instance.  She was 
diagnosed with bilateral foot pain and plantar fascitis.  
However, there is no medical evidence to suggest that change 
in the veteran's disability level had occurred since service, 
potentially warranting a compensable rating under any 
potentially applicable criteria.

So, at times during the appeal period from November 20, 2002 
to June 9, 2005, the preponderance of evidence shows that the 
veteran's left and right foot plantar fascitis was manifested 
primarily by the veteran's complaints of pain.  Considering 
the criteria of Deluca, supra, there are still no criteria 
for which these subjective complaints of pain could warrant a 
higher rating.

The Board has also considered whether an increased rating 
could apply on an extraschedular basis.  This matter could be 
referred to the Director of Compensation and Pension if the 
case presented an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1) (2006).  While the veteran was placed on a 
permanent physical profile during service due to her plantar 
fascitis, the evidence does not show that the veteran has 
missed work or been hospitalized at any time during the 
pendency of the appeal of her initial rating.  To the extent 
that the veteran does experience difficulty in occupational 
settings, there is no indication that this is beyond the 
scope contemplated by the disability rating currently 
assigned.

For these reasons and bases, the claim for an initial 
compensable rating for left and right foot plantar fascitis 
must be denied because the preponderance of the evidence is 
unfavorable - in turn meaning there is no reasonable doubt 
to resolve in the veteran's favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. at 519 (1996).

3.  Left and Right Foot  Plantar Fascitis from June 10, 2005 
Forward

In June 2005, the veteran was accorded a VA examination to 
assess the current severity of her feet disabilities.  Her 
claims file was available and reviewed.  Pertinent service 
and medical history was discussed.  The veteran complained of 
chronic foot pain and noted her use of orthotics.  She 
reported that rest and elevation provided partial relief of 
symptoms.  She also indicated the use of medications to 
relieve symptoms.  The veteran said that she was able to walk 
only 1/4 mile, and that she had ankle symptoms.  She then 
told of her pain, which the examiner localized to the plantar 
forefoot and posterior to medial malleolus.  The veteran 
complained of instability, tenderness, limited motion, 
swelling, redness flare-ups of symptoms on a weekly basis, 
fatigability, burning sensation, and lack of endurance.  
Callosities were not indicated in the veteran's report of 
history.  Upon physical examination, the veteran did not have 
abnormal motion, crepitus, edema, effusion, fatigability, 
instability, masses, muscle atrophy, redness, spasm, heat, 
weakness, or abnormal gait.  She did complain of painful 
motion and tenderness in the arch and lateral metatarsal head 
areas on the plantar feet.  In addition, the examiner noted 
that she tended to walk on the lateral aspects of the feet 
bilaterally, which explained the lateral plantar 
metatarsophalangeal joint calluses.  This was considered by 
the examiner to be abnormal.  In conjunction with the 
veteran's knee injuries, discussed below, the examiner stated 
that the veteran would experience an impact on occupational 
activities because of decreased concentration, decreased 
mobility, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased strength and pain.

So, this more recent evidence provides continuing complaints 
of a pain and examination yields new evidence of 
abnormalities in the veteran's gait and weight bearing 
patterns.  Resolving reasonable doubt in favor of the veteran 
for this period, the Board finds that the veteran has a 
disability that may be characterized as a moderate foot 
injury under Diagnostic Code 5284.  See 38 C.F.R. § 3.102 
(2006).  Accordingly, the criteria for a 10 percent rating 
for each foot, but not higher, are met.

The Board has considered other potentially applicable 
criteria, but found that a higher rating is not warranted.  A 
higher rating cannot be assigned under Diagnostic Code 5284, 
because the veteran's foot disabilities are not properly 
characterized as moderately severe.  The principle symptom at 
issue is still the veteran's complaints of pain and, despite 
alterations in weight bearing there is no objective evidence 
that the veteran is experiencing muscle injury, arthritis, 
neuro-vascular compromise, or deformity.  A higher rating 
analogous to flatfoot under Diagnostic Code 5276 is not 
warranted because, while there is some callus formation and 
abnormality in the veteran's gait, the veteran herself did 
not report any history of calluses.  Also, there is no 
evidence of marked pronation or abduction or indication of 
swelling.  With the criteria for a severe rating not 
satisfied, the most the veteran could receive for flatfoot 
would be one 10 percent rating for a moderate disability 
(unilateral or bilateral), and this is less than she would 
receive for two separately rated moderate foot injuries under 
Diagnostic Code 5284.  Finally, there is no evidence of a 
structural abnormality of the foot.  As discussed, with no 
loss in range in motion noted, the criteria for a higher 
rating pursuant to Diagnostic Code 5284 are not met.

Finally, the Board observes that an extraschedular evaluation 
could be assigned if the veteran's left and right foot 
plantar fascitis presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2006).  With the 
exception of the part of the June 2005 VA examination report 
that indicates the veteran would experience significant 
effects on occupational activities the evidence does not show 
that the veteran has missed work or been hospitalized at any 
time during the pendency of her claim for an increased 
rating.


4  Acne Vulgaris

The veteran claims that she currently suffers from acne, and 
that this condition is more severe than is contemplated by 
her 10 percent rating.

In this case, the evidence shows that, for any period during 
the pendency of this appeal, the veteran's acne is 
characterized by no worse than deep acne affecting less than 
40 percent of her face, with residual scarring consisting of 
healed lesions.  Post service, the evidence does not show an 
active acne disability.

The Board observes that the regulations governing skin 
disorders were revised as of August 30, 2002.  See 67 Fed. 
Reg. 49590, 49596 (July 31, 2002) [codified at 38 C.F.R. § 
4.118 (2006)].  The instant claim was filed in September 2002 
and became effective on the day following the veteran's date 
of discharge in November 2002.  See 38 C.F.R. § 3.400.  So, 
while this occurred shortly after the August 2002 regulatory 
change affecting skin disorders, only the revised skin 
criteria are applicable.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The veteran's acne vulgaris is currently rated as 10 percent 
disabling pursuant to the current diagnostic code for acne, 
38 C.F.R. § 4.118, Diagnostic Code 7828 (2006).  Under these 
criteria, superficial acne (comedones, papules, pustules and 
superficial cysts) of any extent warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted where there 
is deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face and neck.  A 30 percent 
evaluation is awarded where there is deep acne affecting 40 
percent or more of the face and neck.  Acne may also be rated 
as disfigurement of the head, face, or neck or under the 
diagnostic criteria for scars, depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2006).

Other potentially applicable criteria include 38 C.F.R. 
§ 4.118 Diagnostic Code 7800 for disfigurement of the head, 
face, or neck.  The revised Diagnostic Code 7800 provides 
that a 10 percent evaluation is warranted for disfigurement 
of the head, face or neck with one characteristic of 
disfigurement.  A 30 percent evaluation is warranted where 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2006).

The eight "characteristics of disfigurement" are as follows: 
Scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, 
Diagnostic Code 7800 and Note (1) (2006).

During service, the veteran received treatment on an 
outpatient basis for her acne.  In a January 1998 service 
outpatient record, areas of hyper pigmented scarring and 
papules were observed on the veteran's forehead and lower 
cheeks.  The veteran was diagnosed with acne vulgaris and 
prescribed antibiotics and topical gel.  February 1998 
outpatient notes show the veteran had papules on her face/ 
forehead and lower jaw.  She was again diagnosed with acne 
and prescribed topical treatments.  These findings are yet 
again indicated by outpatient records as of September 2002.

On the veteran's Medical Evaluation Board in July 2002, the 
veteran's acne history was addressed, to include her use of 
systemic and topical medications.  This treatment was noted 
to have been successful as of that time and acne was not 
considered to be a disqualifying condition.

In September 2002, the veteran was accorded a pre-discharge 
VA contract examination for acne.  At this time the veteran 
indicated that she was treating her acne with Retin-A, and 
she complained of changes in the pigmentation from lesions on 
her face.  Upon physical examination, the veteran was 
described as being normocephalic and looking younger than her 
stated age.  Her skin was characterized as normal, except for 
multiple foci of hyperpigmentation and small papules from 
repeated acne attacks to the face.  No ratio of face surface 
area is indicated, but this characterization is consistent 
with a ten percent evaluation based on the hyperpigmentation 
and healed prior lesions.

Post service medical evidence relating to acne consists of an 
August 2004 VA examination for unrelated conditions.  The 
veteran's pertinent service and medical history were 
discussed and the veteran was described as having a past 
history of acne.  Currently, the veteran stated that she is 
taking Retin-A.  Physical examination showed some residual 
scarring, but this was not characterized as significant.  
Also, the veteran indicated her condition was pretty well 
controlled at this time.  Based upon this description, the 
veteran is not currently experiencing active acne and the 10 
percent evaluation assigned under Diagnostic Code 7828 
appears more than adequate.

A higher evaluation under Diagnostic Code 7828 is not 
warranted at any time during the appeal period because the 
veteran's acne is not shown to cover 40 percent or more of 
her face.  Furthermore, while a history of inflamed nodules 
and pus filled cysts is evident due to her hyperpigmentation 
and healed lesions, there is no evidence of current eruptions 
or exacerbations of symptoms at this time.

Moreover, a higher evaluation cannot be granted under 
Diagnostic Code 7800 because there is no showing of palpable 
tissue loss, gross deformity, asymmetry of a paired feature, 
or two or three characteristics of disfigurement.  At worst, 
the veteran can be considered to have one characteristic of 
disfigurement, that being the surface contour of her scarring 
elevated or depressed upon palpation.  The other criteria 
require scarring to be longer, wider, or require more surface 
are than is shown by the veteran's acne, which the Board 
again notes has not been active post service.

For these reasons and bases, the claim for a higher initial 
rating for acne vulgaris must be denied because the 
preponderance of the evidence is unfavorable - in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. at 519 (1996).

5.  Bilateral Knee Osteoarthropathy

The veteran contends that her current bilateral knee 
osteoarthropathy is more severe than is reflected by her 
current disability rating.

For her bilateral knee osteoarthopathy, the veteran is 
currently rated as ten percent disabled under 38 C.F.R. 
§ 4.71A Diagnostic Code 5003, which pertains to ratings for 
degenerative arthritis.

Under 38 C.F.R. § 4.71A, Diagnostic Code 5003 (2006), 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71A (2006).

The criteria for limitation of motion involving the knee are 
found in 38 C.F.R. § 4.71A Diagnostic Codes 5260 and 5261.  
Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71A.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  38 
C.F.R. § 4.71A.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for an evaluation 
in excess of 10 percent for her service-connected bilateral 
knee osteoarthropathy.

Service medical records from March 1998 include an evaluation 
of the veteran's knee.  She reported tripping and falling on 
it two weeks prior to her visit.  At the time of her visit 
she had a bruise and small cut on her knee.  Tenderness was 
noted, along with swelling, discoloration, and mild patellar 
grind.  Other tests were negative and the veteran was 
diagnosed with a contusion.  Records from August 1998 
indicate that the veteran had continued complaints of pain 
and showed positive patellar grind.  Her evaluation was 
otherwise normal and she was prescribed non-steroidal anti 
inflammatory medicine and physical therapy.  In September 
1998 she continued to have complaints of knee problems.  X-
ray reports were normal, however.  Subsequent service medical 
records show the veteran sought continued treatment 
thereafter as well.  As explained above, the veteran was 
discharged on account of her plantar fascitis.  The Medical 
Evaluation Board report from July 2002 indicated that 
intermittent bilateral knee pain was present, but not a 
disqualifying condition.

The veteran was accorded a pre-discharge VA contract 
examination in September 2002.  Service and medical history 
relating to the right knee was discussed.  The veteran 
reported that prolonged standing or sitting induced her knee 
pain, but she did not note any trauma other than the March 
1998 incident.  The examiner noted that this condition did 
not affect her gait or posture at that time.  Upon physical 
examination, the veteran was found to have a sturdy build and 
normal gait and posture.  Her knees were normal in outline 
and symmetric in form.  No heat, redness, tenderness, 
effusion, muscle atrophy, or neurological problems were 
found.  Her drawer and McMurray tests were negative and her 
range of motion was without restriction or pain.  She had no 
evidence of subluxation or locking pain.  Range of motion 
testing revealed no deficits and this was not affected by 
consideration of criteria addressed in Deluca, supra.  
Radiology testing indicated mild osteoarthropathy, and the 
veteran was diagnosed accordingly.  

So, as of the time of the veteran's discharge from service, 
the medical evidence did not show that osteoarthritic changes 
were present.  Because limitation of motion was not found, 
the veteran is appropriately rated at 10 percent, and a 
higher evaluation is not warranted.

Moving forward, post service VA records include radiology 
studies of the veteran's knees in August 2004 that show no 
apparent fracture, dislocation, acute bone pathology, 
significant arthritic change, joint effusion, or abnormal 
soft tissue calcification.  In the VA examination associated 
with this radiology report, notes indicate the x-rays were 
unremarkable and the veteran was found to have normal range 
of motion ad no swelling.

The veteran was accorded a VA knee examination in June 2005.  
At that time, her claims file was reviewed and pertinent past 
service and medical history was discussed.  The veteran's 
complaint of continuous pain was also recorded.  The veteran 
reported that she could only stand for one hour and that she 
could only walk about 1/4 mile.  She complained of stiffness, 
weakness and flare ups, but indicated she had no deformity, 
giving way, instability, subluxation, locking episodes, or 
effusion.

Upon physical examination, the veteran was found to have a 
gait that was altered due to her foot disability, discussed 
above.  Her right knee range of motion was measured to have 0 
degrees of extension to 78 degrees of flexion without pain.  
After pain was reported at 78 degrees of flexion, the veteran 
could still flex the right knee to 88 degrees with pain and 
to 114 degrees passively, with passive range of motion pain 
beginning at 99 degrees.  The left knee showed a little more 
range, with extension to 0 degrees and flexion to 109 degrees 
without pain.  After pain was reported, the veteran could 
still flex to 115 degrees with pain and 125 degrees 
passively, with passive range of motion pain setting in at 
115 degrees.  Therefore, even when considering only the 
veteran's pain free range of motion, the criteria for even a 
non-compensable rating are not met for either knee under 
Diagnostic Codes 5260 and 5261 because the veteran's range of 
motion is not limited to 5 degrees of extension or 60 degrees 
of flexion.  

Otherwise, the examination was significant only for findings 
of clicks and subpatellar tenderness, attributed by the 
examiner to a superficial aspect of the patellofemoral joint.  
There is no indication of torn cartilage or similar 
abnormalities, including arthritis substantiated by x-ray 
findings.  The diagnosis was chronic patellofemoral syndrome.  
So, without a compensable loss of range of motion, the 10 
percent rating issued on Diagnostic Code 5003 represents the 
only appropriate characterization of the veteran's knee 
disability given the symptoms and manifestations present at 
the veteran's June 2005 VA examination.

Therefore, a review of all the competent medical evidence of 
record does not reveal any period of time where the veteran's 
bilateral knee osteoarthropathy was more than 10 percent 
disabling under Diagnostic Code 5003.

The Board has also considered precedent opinions of the VA's 
General Counsel, which hold that dual ratings may be given 
for a knee disorder, with one rating for instability 
(Diagnostic Code 5257) and one rating for arthritis with 
limitation of motion (Diagnostic Codes 5003 and 5010).  
VAOPGCPREC 9-98 and 23-97.  Arthritis has not been diagnosed 
in this case.  Moreover, the evidence does not show 
instability and subluxation, and thus separate ratings are 
not warranted.

Furthermore, the evidence does not show that separate ratings 
based on limited flexion and limited extension are warranted 
because the criteria for minimum compensable ratings under 
both diagnostic codes are not met.  See VAOPGCPREC 9-04.  
Finally, the Board notes that Diagnostic Code 5259, 
symptomatic removal of semilunar cartilage, does contemplate 
limitation of motion.  See VAOPGCPREC 9-98.  Thus, a separate 
rating based upon limitation of motion would constitute 
pyramiding with the RO's March 2003 award of service 
connection for bilateral knee osteoarthropathy.  See 38 
C.F.R. § 4.14 (2006) (Both the use of manifestations not 
resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.)

The Board has given consideration to functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's knee.  
See Deluca, supra.  However, as discussed upon range of 
motion testing, even when considering the veteran's 
subjective complaints of pain and tenderness, the competent 
medical evidence of record indicates that an evaluation in 
excess of 10 percent for bilateral knee osteoarthropathy is 
not warranted.

As with the veteran's foot disabilities, an increased rating 
could apply if the case presented an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1) (2006).  Again, with the 
exception of the part of the June 2005 VA examination report 
that indicates the veteran would experience significant 
effects on occupational activities, in part due to her knee 
disability, the evidence does not show that the veteran has 
missed work or been hospitalized at any time during the 
pendency of her claim for an increased rating.  To the extent 
that the veteran does experience difficulty in occupational 
settings, there is no indication that this is beyond the 
scope contemplated by the disability rating currently 
assigned.

For these reasons and bases, the claim for a higher initial 
rating for bilateral knee osteoarthropathy must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. at 519 (1996).


ORDER

Entitlement to service connection for right wrist condition, 
characterized by pain, is denied.

Entitlement to service connection for a left wrist condition 
is denied.

Entitlement to service connection for sinus pressure is 
denied.

Entitlement to a higher initial rating, in excess of 10 
percent, for residuals of oral surgery, paresthesia, is 
denied.

Entitlement an initial compensable rating for left foot 
plantar fascitis, from November 20, 2003 to June 9, 2005 is 
denied.

Entitlement an initial compensable rating for right foot 
plantar fascitis, from November 20, 2003 to June 9, 2005 is 
denied.

Entitlement to 10 percent rating for left foot plantar 
fascitis, from June 10, 2005 forward is granted, subject to 
the laws governing the award of monetary benefits.

Entitlement to 10 percent rating for right foot plantar 
fascitis, from June 10, 2005 forward is granted, subject to 
the laws governing the award of monetary benefits.

Entitlement to a higher initial rating, in excess of 10 
percent, for acne vulgaris is denied.

Entitlement to a higher initial rating, in excess of 10 
percent, for bilateral knee osteoarthropathy is denied.



______________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


